DETAILED ACTION
In response to remarks filed 26 January 2022
Status of Claims
Claims 1-10, 12 and 14-17 are pending;
Claims 1, 7 and 16 are currently amended;
Claims 2, 3-6, 8-10, 12, 14, 15 and 17 were previously presented;
Claim 11 and 13 are cancelled;
Claims 1-10, 12 and 14-17 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 26 January 2022 have been fully considered.  Examiner reinterpreted the reference to reject claims 1 and 16. The claims, unlike claim 7, do not yet clearly convey the exchange of reaction blocks from the platform. Having claim 1 mirroring claim 7 would make this clear because claim 7 clearly defines this relationship. Claim 7 has a pending 112 issue.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 7, the claim recites “according to a different shape and size of pile”. It is unclear the relationship between the pile and existing pile. The limitation should be “according to a different shape and size of a pile than the existing pile”. “Existing pile” was recited but strikethrough but what made the limitation unclear was the use of “of”, the term “than” would make it clear. Claim 8 is rejected for depending on rejected claim 7. Appropriate correction is required.  
Claim 7 recites “coupling it”. It is unclear what “it” refers to. The limitation should be “wherein the method comprises selecting one of the first and second reaction force blocks and slidably coupling the reaction block to the platform”. Appropriate correction is required.
Claim 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (Japan Patent Publication No. 2011-226209).
As to Claim 16, Tanaka discloses a pile press-in machine comprising:
A first reaction force block (2) that comprises a first grip configured to grip a first existing pile;
A platform (7) having a slide frame (Frame where reaction block 2 slides); and
A first press-in block (8) comprising a first chuck configured to chuck a first new pile, a first size of the first existing pile and the first new pile is the same (Same length); 
Wherein the first reaction force block (2) is detachably attachable to the platform (It’s “detachably” because it’s not fixedly attached since it slides and it is attachable since the reaction block had to be attached since the apparatus is not an integral structure formed in one continuous piece); 
The first press-in block is detachably attachable to the platform (Figure 2 shows a slot #13c where the press-in block is attached);
The first reaction force block (2) is movable horizontally relative to the platform (7) when the first reaction force block is attached to the platform; and
The first press-in block is movable vertically when the first press-in block is attached to the platform (The block can move up and down to accommodate the pile).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Japan Patent Publication No. 2011-226209) alone.
As to Claim 1, Tanaka discloses a pile press-in machine that receives reaction force from an existing pile to press in a new pile, the pile press-in machine comprising:
A platform (7) configured to receive at least one of a plurality of reaction force blocks (The claim recites “at least one” which can be one and there is one reaction force block 2) and a press-in block (8); 
Wherein each of the plurality of reaction force blocks are configured for use with a pile having a different shape (Piles of the same cross-section with a different length can be interpreted as a different shape), the plurality of reaction force blocks each including a reaction force block coupling (4), the reaction force block couplings configured to be selectively, removably coupled to the platform (The coupling slides/moves and therefore it’s removably coupled instead of fixedly coupled);
A press-in block (8) that is coupled to the platform (7) and supported to be freely lifted up and down with respect to the platform to press in the new pile,
Wherein the reaction force blocks (2) are horizontally moveable relative to the platform during attachment and detachment (The entire apparatus can be attached or detached from the piles and the reaction force block 2 can still slide with respect to the platform);
Wherein each of the reaction force block couplings (4) includes a slide guide that is configured to slidably couple to a slide frame on the platform (7), and
Wherein the slide guides of the plurality of reaction force blocks (2) are identical.
Although Tanaka is silent about a plurality of reaction force blocks, one of ordinary skill in the art would recognize that having additional reaction force blocks for replacement in case one reaction block malfunctions is obvious. Therefore, before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of reaction force blocks with the motivation of having spare reaction blocks in case one malfunctions.
As to Claim 2, Tanaka as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Tanaka as modified also teaches wherein the press-in block is one of a plurality of press-in blocks, the press-in blocks (#11, #12) each including a press-in block coupling (#24, #34) that is configured to be selectively removably coupled to the platform.
As to Claim 12, Tanaka as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Tanaka as modified also teaches wherein each of the plurality of press-in blocks includes a sliding portion (Figures 9 and 10) for coupling the press-in blocks and the platform.
As to Claim 14, Tanaka as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Tanaka as modified also teaches wherein the plurality of kinds of the reaction force blocks include a first reaction block for a steel sheet pile, a second reaction force block for a steel pipe pile, and a third reaction force block for a concrete pile (Figures 13, 15 and 17 show the reaction blocks can be adapted for different shapes of piles and they are capable of being placed around sheet, pipe or concrete).
As to Claim 15, Tanaka as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Tanaka as modified also teaches wherein the plurality of kinds of the reaction force blocks are a plurality of reaction force blocks according to two kinds or more of the existing piles of the same kind and different dimensions (Figures 13, 15 and 17).
Claims 3-6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Japan Patent Publication No. 2011-226209) in view of Kitamura (Japan Patent Publication No. H06-193065).
As to Claim 3, Tanaka as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Tanaka as modified also teaches wherein in the reaction force block comprises a plurality of clamps and a saddle mounted with the clamps (Each of 3a to #3d comprise a pair of clamps and saddles engaging opposite sides of the pile as shown in figure 13). However, Tanaka is silent about the plurality of clamps are configured so that motions of the clamps are controlled by a hydraulic cylinder, and a hydraulic pipe hose that is connected to the hydraulic cylinder and a hydraulic pipe hose that feeds a hydraulic pressure are connected by a coupler. Kitamura discloses a plurality of clamps configured so that motions of the clamps are controlled by a hydraulic cylinder (#3), and a hydraulic pipe hose that is connected to the hydraulic cylinder and a hydraulic pipe hose that feeds a hydraulic pressure are connected by a coupler. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to control the motion of the plurality of claims by a hydraulic cylinder, and a hydraulic pipe hose that is connected to the hydraulic cylinder and a hydraulic pipe hose that feeds a hydraulic pressure are connected by a coupler. The motivation would have been to actuate the clamps for gripping. 
As to Claim 4, Tanaka as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Tanaka is silent about wherein the reaction force blocks and the platform are further coupled by a hydraulic cylinder having one end fixed to one of the slide frame or the reaction force block and the other end coupled to a fixed bracket provided at the other of the slide frame or the reaction force block. Kitamura discloses wherein reaction force blocks and a platform are further coupled by a hydraulic cylinder (#37) having one end fixed to one of the slide frame or the reaction force block and the other end coupled to a fixed bracket provided at the other of the slide frame or the reaction force block. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to couple the reaction force blocks and the platform with a hydraulic cylinder having one end fixed to one of the slide frame or the reaction force block and the other end coupled to a fixed bracket provided at the other of the slide frame or the reaction force block. The motivation would have been to control the sliding movement. 
As to Claim 5, Tanaka as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Tanaka as modified also teaches wherein the reaction force block and the platform are attached to each other by fixing both ends of the hydraulic cylinder (Kitamura: #37) to fixed portions provided at the slide frame and the reaction force block, respectively.
As to Claim 6, Tanaka as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Tanaka as modified also teaches wherein the platform includes a slide guide and the press-in block includes a sliding portion (#8) slidably coupled to the slide guide in a vertical direction. However, Tanaka is silent about wherein the platform and the press-in block are further coupled by a hydraulic cylinder having one end fixed to the press-in block and the other end connected to a fixed bracket in the platform. Kitamura discloses wherein the platform and the press-in block are further coupled by a hydraulic cylinder (#9) having one end fixed to the press-in block and the other end connected to a fixed bracket in the platform. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the platform and the press-in block coupled by a hydraulic cylinder having one end fixed to the press-in block and the other end connected to a fixed bracket in the platform. The motivation would have been to connect and actuate the elements. 
As to Claim 9, Tanaka as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Tanaka as modified also teaches wherein the hydraulic hose that feeds the hydraulic pressure (Kitamura: #3) is connected to a control manifold, and the hydraulic hose connected to the hydraulic cylinder is connected to a dividing manifold, and wherein a coupler provided at the dividing manifold and a coupler attached to a tip of the hydraulic hose connected to the control manifold are coupled.
As to Claim 10, Tanaka as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Tanaka as modified also teaches wherein the platform comprises a leader mast, and the couplers are arranged at a rear portion of the saddle located at the rear, in an advancing direction at construction, of the leader mast equipped with the control manifold (Figures 19 and 20).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (Japan Patent Publication No. H06-193065) alone.
As to Claim 17, Tanaka as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Although Tanaka is silent about a second reaction force block that comprises a second grip configured to grip a second existing pile; a second press-in block comprising a second chuck configured to chuck a second new pile, a second size of the second existing pile and the second new pile is the same, the first size and the second size are different; wherein he second reaction force block is detachably attachable to the platform; the second press-in block is detachably attachable to the platform; the second reaction force block is movable horizontally when the second reaction force block is attached to the platform; and the second press-in block is movable vertically when the second press-in block is attached to the platform, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to provide a second reaction force block that comprises a second grip configured to grip a second existing pile; a second press-in block comprising a second chuck configured to chuck a second new pile, a second size of the second existing pile and the second new pile is the same, the first size and the second size are different; wherein he second reaction force block is detachably attachable to the platform; the second press-in block is detachably attachable to the platform; the second reaction force block is movable horizontally when the second reaction force block is attached to the platform; and the second press-in block is movable vertically when the second press-in block is attached to the platform since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Allowable Subject Matter
Claims 7 and 8 would be allowable if claim 7 is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The feature of exchanging a first reaction block for a second reaction block according to a different shape and size of a pile than the existing pile was not found in the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678